Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are currently pending in the instant application.  Claims 1 and 3 are rejected, claim 2 is objected and claims 4-15 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/IB2017/050728, filed on February 10, 2017 and claims benefit of Foreign Applications INDIA 201641034308, filed on October 6, 2016 and INDIA 201641004703, filed on February 10, 2016. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 14, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are 


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pellicciari (US 20050080064 A1) in view of Berge, et al. (Journal of Pharmaceutical Sciences, January 1977, volume 66, pages 1-18).  Applicants claim 

    PNG
    media_image1.png
    47
    262
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    52
    592
    media_image2.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Pellicciari teaches the following compound

    PNG
    media_image3.png
    257
    295
    media_image3.png
    Greyscale
. The prior art further teaches that pharmaceutically acceptable salts of the above compound are include and examples of the salts are the following:

    PNG
    media_image4.png
    165
    326
    media_image4.png
    Greyscale
(see page 2).
Berge, et al. teaches the use of various pharmaceutical salts such as benzathine, ehtylenediamine, piperazine, diethylamine, etc. (see tables I and II, for examples).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the Pellicciari reference and the instant claims 1 and 3 is that the prior art does not specifically teach an amine salt of obeticholic acid but broadly teaches that pharmaceutically acceptable salts (i.e, diethanolamine, ethylendiamine, etc.) are included in the invention of the prior art. The Berge, et al. reference further teaches that diethylamine is a known pharmaceutical acceptable salt that has been used.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Williams, 89 USPQ 396 (CCPA 1951), it was well established that it is obvious to form salts from known acids. For example, it is obvious to prepare an amine salt of obeticholic acid when the art broadly teaches pharmaceutical acceptable salts of obeticholic acid (i.e. diethanolamine, ethylendiamine, etc.) in the Pellicciari reference, with a reasonable expectation of success.  .  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare amine salts based on the teachings of the preferred embodiments in the prior art of Pellicciari in view of Berge, et al.  For example, a skilled artisan would be motivated to prepare more pharmaceutical acceptable salts such as amine salts of obeticholic acid for use a FXR agonist instead of the free base as seen in the prior art reference of Pellicciari  (US 2005/0080064 A1).  A strong prima facie obviousness has been established.




IV.	Objections

Dependent Claim Objections
Dependent Claims 2 is objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626